         Case 1:18-cv-02109-RMC Document 22 Filed 09/27/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                    )
CHRISTIANA TAH, et al.,             )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )    Civil Action No. 18-2109 (RMC)
                                    )
GLOBAL WITNESS                      )
PUBLISHING, INC., et al.,           )
                                    )
            Defendants.             )
__________________________________ )

                                            ORDER

               For the reasons stated in the Memorandum Opinion issued contemporaneously

with this Order, it is hereby

               ORDERED that Defendants’ Motion to Dismiss, Dkt. 11, is GRANTED and

Plaintiffs’ Complaint is dismissed.

               This is a final appealable Order. See Fed. R. App. P. 4. This case is closed.



Date: September 27, 2019
                                                    ROSEMARY M. COLLYER
                                                    United States District Judge




                                                1
